DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant filed Electronic Terminal Disclaimer on 9/25/2020, and the terminal disclaimer was approved 9/25/2020, therefore obviousness-type double patenting rejections have been withdrawn.
Applicant's arguments with respect to claims 21-40 have been fully considered but are not persuasive.
Applicant argues, with respect to independent claim 21 and its dependent claims 22-29, that the previous cited references Xu in view of Holt and Ohm fail to teach or suggest responsive to establishment of access to the aircraft via the wide antenna beam, track position information via a return link from the aircraft.
Examiner respectfully disagrees.  Xu teaches the UEs 411-414 coupled to the eNB receive control information, the eNB 401 uses a special precoder (antenna virtualization) to control symbols so that the transmission of the control symbols from the eNB 401 has a wide beam width (Paragraph 0052).  Each of the physical antennas 880 simultaneously transmits signals, which in the air, together, form a broadcast wide beam of control channel information and a plurality of user-specific downlink narrow beams of data information (Paragraph 0070).  In addition, Holt teaches receiving station receives a signal from the target unit (equivalent to return link from the target unit, 
Applicant argues, with respect to independent claim 30 and its dependent claims 31-40, that the previous cited references Xu in view of Holt and Ohm fail to teach or suggest some of the base stations operate using licensed band frequencies and others of the base stations operate using unlicensed band frequency to communicate the data traffic with the aircraft.
Examiner respectfully disagrees.  Xu teaches that devices may communicate data traffic with eNB via 5G and LTE, which is licensed band frequency (paragraph 0026).  The devices may also be located in a WiFi hotspot and may communicate data traffic with the eNB via other advanced wireless communication techniques, such as via the WiFi hotspot using WiFi technology, which is unlicensed band frequency (Paragraph 0026).  In addition, Holt teaches signals between devices and location calculation system/receiving cites or receiving stations may be radio frequency signals, electromagnetic signals, optical signals or other signal types known to those skilled in the art (Paragraphs 0033, 0037 and 0049).  Some of these signals are transmitted using licensed band frequency, such as radio frequency signals, others may be using unlicensed band frequencies, such as electromagnetic signals, optical signals, or other signal types known to those skilled in the art.  Therefore, the previously cited references teaches some of the base stations operate using licensed band frequencies and others 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27, 30-36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2015/0124688 A1), hereinafter Xu, in view of Holt (US 2002/0196186 A1). 

Regarding claim 21, Xu teaches a base station of an communications system, the base station being configured to communicate with a device of communications system (Figure 1; elements 100-130, LTE, an internet protocol network, and a plurality of user equipments (UEs)), the base station comprising: 
a ground-based transceiver (Figures 1 and 4; element 401, RF antennas); 
a ground-based controller operably coupled to the ground-based transceiver (Figure 1; element 102, eNodeBs, eNB); and 
a beamforming network operably coupled to the ground-based controller (Figure 4 and Paragraph 0043; the RF antennas with 4 beams communicate with the eNB), 
wherein the beamforming network is configured to generate a wide antenna beam and a plurality of fixed narrow antenna beams that overlap the wide antenna beam (Figure 12, Paragraphs 0050, 0052 and 0070; each physical antennas simultaneously transmits signals, form a broadcast wide beam and a plurality of narrow beams), 
wherein the wide antenna beam is associated with communication of control information (Figure 12 and Paragraph 0070; wide beam of control channel information) and the narrow antenna beams are each associated with communication of data traffic (Figure 12 and Paragraph 0070; plurality of narrow beams of data information), and 
wherein the beamforming network (Figure 12 and Paragraph 0070; beamforming network) is configured to: 
responsive to establishment of access to the device via the wide antenna beam (Paragraphs 0070 and 0071; in response to receiving a beamforming control signal indicating an index, the wide-band precoding matrix Q corresponding to the received index), and 
successively handover communication equipment on the device between respective adjacent ones of the narrow antenna beams to communicate the data traffic with the communication equipment on the device (Paragraphs 0070 and 0074; communicate data via narrow beam). 
Xu may not specifically teach an air-to-ground (ATG) communications system; an in-flight aircraft of the ATG communications system; track position information via a return link from the aircraft, the position information being indicative of aircraft position; and based on the position information.  In an analogous art, Holt teaches an air-to-ground (ATG) communications system (Figure 1; air to ground (ATG) communication system); an in-flight aircraft of the ATG communications system (Figure 1 and Paragraph 0037 and 0111; target unit such as aircraft); track position information via a return link from the aircraft (Figure 1 and Paragraphs 0109, 0111, 0112; communication link in Figure 1 between target unit aircraft and central processing; determine location of aircraft,  and beam forming could also be used to point out a specific proxy receiver), the position information being indicative of aircraft position (Figure 1 and Paragraphs 0109, 0111, 0112; communication link in Figure 1 between target unit aircraft and central processing; determine location of aircraft); and based on the position information (Figure 1 and Paragraphs 0109, 0111, 0112; communication link in Figure 1 between target unit aircraft and central processing; determine location of aircraft).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Holt because it would prevent corruption of the TDOA calibration since straight line propagation from the reference transmitter to each receiver is presumed (Holt, Paragraph 0008).

Regarding claim 30, Xu teaches an communications system comprising: 
a plurality of base stations (Figure 1; element 102, eNodeBs, eNB), each comprising a ground-based transceiver (Figures 1 and 4; element 401; RF antennas) and associated ground-based controller (Figure 1; element 102, eNodeBs, eNB); and 
a beamforming network operably coupled to the ground-based controller at each of the base stations (Figure 4 and Paragraph 0043; the RF antennas with 4 beams communicate with the eNB), 
wherein the beamforming network is configured to generate a wide antenna beam and a plurality of fixed narrow antenna beams that overlap the wide antenna beam from each of the base stations (Figure 12, Paragraphs 0050, 0052 and 0070; each physical antennas simultaneously transmits signals, form a broadcast wide beam and a plurality of narrow beams), 
wherein the wide antenna beam is associated with communication of control information (Figure 12 and Paragraph 0070; wide beam of control channel information)  and the narrow antenna beams are each associated with communication of data traffic (Figure 12 and Paragraph 0070; plurality of narrow beams of data information), and 
wherein some of the base stations operate using licensed band frequencies and others of the base stations operate using unlicensed band frequencies (Figure 5 and Paragraphs 0015; the network of communication may be LTE; thus licensed band frequency.  Paragraph 0026; WiFi hotspot, thus unlicensed band frequency) to communicate the data traffic with the device Figure 12 and Paragraph 0070; plurality of narrow beams of data information) responsive to establishment of access to the device via the wide antenna beam (Paragraphs 0070 and 0071; in response to receiving a beamforming control signal indicating an index, the wide-band precoding matrix Q corresponding to the received index) and communication of the data traffic via the narrow antenna beams (Paragraphs 0070 and 0074; communicate data via narrow beam).
an air-to-ground communication system; and an aircraft comprising an aircraft-based transceiver and associated aircraft-based controller.  In an analogous art, Holt teaches an air-to-ground communication system (Figure 1; air to ground (ATG) communication system); and an aircraft comprising an aircraft-based transceiver (Figure 1 and Paragraph 0037 and 0111; target unit such as aircraft) and associated aircraft-based controller (Figure 1 and Paragraph 0037 and 0111; target unit such as aircraft.  The aircraft communicate with ground base station, thus a controller is obviously present).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Holt because it would prevent corruption of the TDOA calibration since straight line propagation from the reference transmitter to each receiver is presumed (Holt, Paragraph 0008).

Regarding claims 22 and 31, the combination of Xu and Holt teaches all of the limitations of claims 21 and 30, as described above.  Further, Xu teaches wherein the wide antenna beam (Figure 12 and Paragraph 0070; wide beam of control channel information) and each of the narrow antenna beams (Figure 12 and Paragraph 0070; plurality of narrow beams of data information).  The combination of Xu and Holt teaches all of the claimed limitation except at least four times a width.  It would have been an obvious matter of design choice to have the wide beam being a certain reasonable times the width of the narrow beams since the applicant has not disclosed that being four times the width solves any stated problem or is for any particular purpose and it 

Regarding claims 23 and 32, the combination of Xu and Holt teaches all of the limitations of claims 21 and 30, as described above.  Further, Xu teaches each wide antenna beam (Figure 12 and Paragraph 0070; wide beam of control channel information) comprises a corresponding plurality of fixed narrow antenna beams (Figure 12, Paragraphs 0050, 0052 and 0070; each physical antennas simultaneously transmits signals, form a broadcast wide beam and a plurality of narrow beams) that are configured to be activated sequentially (Figures 5 and 12 and Paragraph 0070; narrow antenna beams for communication of data; thus needs to be activated)
Xu may not specifically teach each of the wide antenna beams corresponding to a sector of the base station, wherein each sector of the base station, and based on the position information.  In an analogous art, Holt teaches each of the wide antenna beams corresponding to a sector of the base station (Paragraph 0065; directive antennae is a sector of a multiple sector antennae of a base station), wherein each sector of the base station (Paragraph 0065; directive antennae is a sector of a multiple sector antennae of a base station), and based on the position information (Figure 1 and Paragraphs 0109, 0111, 0112; communication link in Figure 1 between target unit aircraft and central processing; determine location of aircraft).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Holt because it would prevent corruption of the TDOA 

Regarding claims 24 and 33, the combination of Xu and Holt teaches all of the limitations of claims 21 and 30, as described above.  
Xu may not specifically teach wherein the position information is provided via a line of bearing signal defining a relative position of the aircraft in relation to the base station.  In an analogous art, Holt teaches wherein the position information is provided via a line of bearing signal defining a relative position of the aircraft in relation to the base station (Figure 1, Paragraphs 0039 and 0040; bearing lines is used for determination of location of the aircraft).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Holt because it would prevent corruption of the TDOA calibration since straight line propagation from the reference transmitter to each receiver is presumed (Holt, Paragraph 0008).

Regarding claims 25 and 34, the combination of Xu and Holt teaches all of the limitations of claims 24 and 33, as described above.  
Xu may not specifically teach wherein the line of bearing signal is updated periodically based on a triggering event.  In an analogous art, Holt teaches wherein the line of bearing signal is updated periodically based on a triggering event (Figure 1, Paragraphs 0006, 0039, 0040 and 0042; periodic registrations or page responses; determine location based on the bearing lines).  Therefore, it would have been obvious 

Regarding claims 26 and 35, the combination of Xu and Holt teaches all of the limitations of claims 25 and 34, as described above.  
Xu may not specifically teach wherein the triggering event comprises expiration of a previously received line of bearing signal.  In an analogous art, Holt teaches wherein the triggering event comprises expiration of a previously received line of bearing signal (Figure 1, Paragraphs 0006, 0039, 0040 and 0042; periodic registrations or page responses; determine location based on the bearing lines).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Holt because it would prevent corruption of the TDOA calibration since straight line propagation from the reference transmitter to each receiver is presumed (Holt, Paragraph 0008).

Regarding claims 27 and 36, the combination of Xu and Holt teaches all of the limitations of claims 25 and 34, as described above.  
Xu may not specifically teach wherein the triggering event comprises an indication of high mobility between the aircraft and the base station.  In an analogous art, Holt teaches wherein the triggering event comprises an indication of high mobility between the aircraft and the base station (Figure 1; air to ground communication; and 

Regarding claim 39, the combination of Xu and Holt teaches all of the limitations of claim 30, as described above.  Further, Xu teaches wherein the licensed band frequencies include frequencies ranging from 2.4 GHz to 2.5 GHz and frequencies ranging from 5.725 GHz to 5.875 GHz (Figures 5, 6, Paragraphs 0015 and 0016; 3GPP LTE communication network).

Regarding claim 40, the combination of Xu and Holt teaches all of the limitations of claim 30, as described above.  Further, Xu teaches wherein the unlicensed band frequencies include frequencies ranging from 824 MHz to 849 MHz and from 869 MHz to 894 MHz, and 1.9 GHz (Figures 5, 6, Paragraphs 0026; communication via WiFi hotspot). 

Claims 28, 29, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Holt, as applied in the claims above, further in view of Ohm et al. (EP 2408253 A1), hereinafter Ohm. 

Regarding claims 28 and 37, the combination of Xu and Holt teaches all of the limitations of claims 21 and 30, as described above.  
The combination of Xu and Holt may not specifically teach wherein the establishment of access is performed based on an autonomous time advance determined at the aircraft.  In an analogous art, Ohm teaches wherein the establishment of access is performed based on an autonomous time advance determined at the aircraft (Figure 4, Paragraphs 0043-0045; sending from transceiver equipment to a base station a RACH preamble with sequence using an initial timing advance value.  The other RACH preamble is sent from transceiver equipment if no successful response is received from the base station.  The other RACH preamble has a sequence with a timing advance value related to the initial timing advance and to search window duration until a successful response is received from the base station).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Holt and Ohm because  it would preserve the previous communication by using optimized RACH procedure in case of large cells with low user density.

Regarding claims 29 and 38, the combination of Xu and Holt teaches all of the limitations of claims 28 and 37, as described above.  
Xu may not specifically teach the aircraft providing the position information is provided via a line of bearing signal defining a relative position of the aircraft in relation to the base station.  In an analogous art, Holt teaches the aircraft providing the position information is provided via a line of bearing signal defining a relative position of the aircraft in relation to the base station (Figure 1, Paragraphs 0039 and 0040; bearing lines is used for determination of location of the aircraft).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Holt because it would prevent corruption of the TDOA calibration since straight line propagation from the reference transmitter to each receiver is presumed (Holt, Paragraph 0008).
The combination of Xu and Holt may not specifically teach responsive to a handover event, a new time advance update is provided to the aircraft by the base station prior to.  In an analogous art, Ohm teaches responsive to a handover event, a new time advance update is provided to the aircraft by the base station prior to (Figure 4, Paragraphs 0043-0045; sending from transceiver equipment to a base station a RACH preamble with sequence using an initial timing advance value.  The other RACH preamble is sent from transceiver equipment if no successful response is received from the base station.  The other RACH preamble has a sequence with a timing advance value related to the initial timing advance and to search window duration until a successful response is received from the base station).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Holt and Ohm because  it would preserve the previous communication by using optimized RACH procedure in case of large cells with low user density.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649